            Case 6:20-cv-06025-EAW Document 21 Filed 02/06/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF NEW YORK


  ROCHESTER DRUG CO-OPERATIVE,                      : Case No.: 6:20-cv-6025 (EAW)
  INC.,

                  Plaintiff,
  v.                                                : ORAL ARGUMENT REQUESTED

  HISCOX INSURANCE COMPANY, INC.,

                  Defendant.



    NOTICE OF DEFENDANT HISCOX INSURANCE COMPANY, INC.'S MOTION TO
                        DISMISS THE COMPLAINT

        PLEASE TAKE NOTICE that, as set forth in the accompanying Memorandum of Law,

Defendant Hiscox Insurance Company, Inc. ("Defendant" or "Hiscox"), by and through its counsel

Wilson Elser Moskowitz Edelman & Dicker LLP, will move this Court, before the Honorable

Elizabeth A. Wolford, for an Order pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, dismissing the Plaintiffs Complaint with prejudice, and for such other and further

relief as the Court may deem just and proper. Pursuant to Rule 7(b)(1) of the Local Rules of Civil

Procedure and Judge Wolford's Individual Rules of Practice, such motion shall be heard on a date

and time scheduled by the Court at the courthouse at 100 State Street, Rochester, NY, 14614.

        PLEASE TAKE FURTHER NOTICE, that, pursuant to Rule 7(a)(1) of the Local Rules

of Civil Procedure, movant Hiscox intends to file and serve reply papers.

        PLEASE THAT FURTHER NOTICE, in the absence of a scheduling order, pursuant to

Rule 7(b)(2)(B) of the Local Rules of Civil Procedure, responding papers are required to be filed

and served within fourteen (14) days after service of this motion, and reply papers are to be filed

and served within seven (7) days after service of responding papers.



  10509110v.2
           Case 6:20-cv-06025-EAW Document 21 Filed 02/06/20 Page 2 of 2




Dated:   February 6, 2020
         New York, New York            Respectfully submitted,

                                       WILSON ELSER MO           WITZ
                                       EDELMAN D CKE              P

                                       By:
                                              David S. Sheiffer,
                                              Attorneys for Defendant
                                              HISCOX INSURANCE COMPANY, INC.
                                              150 East 42nd Street
                                              New York, NY 10017
                                              Telephone: (212) 915-3000
                                              Fax: (212) 490-3038
                                              E-mail: david.sheiffer@wilsonelser.com

 To:     Patrick Tomovic, Esq.
         Lauren R. Mendolera, Esq.
         HARTER SECREST & EMERY LLP
         Attorneys for Plaintiff
         50 Fountain Plaza, Suite 1000
         Buffalo, NY 14202
         Telephone: (716) 853-1616
         ptomovic@hselaw.com
         Imendolera@hselaw.com




 10509110v.2
